Case 18-00426 Filed 03/25/20 Entered 03/25/20 14:17:55 Doc#86 Page 1 of 30

Valerie M. Therrien PC
208 Barnette Street
Fairbanks, AK 99701
907 452 6195

907 456 5949 fax

IN THE BANKRUPTCY COURT FOR THE STATE OF ALASKA
In Re:
MYRNA BERNALDO GONZALES,

Case No. J18-00426
DEBTOR.

eet er

 

CERTIFICATE OF SERVICE OF
NOTICE OF DATE TO FILE OBJECTIONS TO MODIFIED PLAN
AND MODIFIED CHAPTER 13 PLAN

The undersigned hereby certifies that on the 25TH day of
MARCH, 2020 a true and correct copy of

NOTICE OF DATE TO FILE OBJECTIONS TO MODIFIED PLAN
AND MODIFIED CHAPTER 13 PLAN

was served on the following:
SEE ATTACHED MATRIX and

L. Bryant Jaquez
Ghidotti Berger, LLP
1920 Old Tustin Avenue
Santa Ana, CA 92705

by first-class mail, with postage fully prepaid thereon, if an
address is indicated above or by electronic means through the
ECF system as indicated on the Notice of Electronic Filing

Additionally, the undersigned hereby certifies on the 25™ day
of MARCH 2020, a true and correct copy the Modified Plan,
Motion to Modify Plan Post confirmation, Memorandum of Law In
Support of Motion to Modify Chapter 13 Plan, were served
electronically upon:

U.S. Trustee’ s Office Nacole Jipping, Trustee
Devoron K. Hill Josephne E. Piranio
Philip S. Traynor Kathryn Perkins

Additionally, the undersigned hereby certifies on the 25™ day
Case 18-00426 Filed 03/25/20 Entered 03/25/20 14:17:55 Doc#86 Page 2 of 30

of MARCH 2020, a true and correct copy of this Certificate of
Service was served electronically upon:

U.S. Trustee’s Office Nacole Jipping, Trustee
Devoron K. Hill Josephne E. Piranio
Philip S. Traynor Kathryn Perkins

and by mail to L. Bryant Jaquez, Ghidotti Berger, LLP.

Dated this 25TH day of March, 2020 =

Velsu Y) Phir

Valerie M. Therrien
Attorney at Law
ABA NO 7610137

 
Case 18-00426 Filed 03/25/20 Entered 03/25/20 14:17:55

Label Matrix for local noticing
097--1

Case 18-00426

District of Alaska

Juneau

Wed Mar 25 13:50:46 AKDT 2020

L, Bryant Jaquez
Ghidotti Berger, LLP
1920 Old Tustin Avenue
Sanat Ana, CA 92705-7811

Municipality of Anchorage
Department of Law

P O Box 196650

Anchorage, AK 99519-6650

NewRez LLC, £/k/a New Penn Financial, LLC d/
c/o The Sayer Law Group, P.C.

925 EB. 4th Street

Waterloo, IA 50703-3925

Josephine E, Piranio
Aldridge Pite, LLP

4375 Jutland Drive, Suite 200
San Diego, CA 92117-3600

Philip S, Traynor
Albertelli Law

2201 Royal Lane
Suite 155

75063

Irving, TX 75063-3303

c/o BSI Financial Services
1425 Greenway Drive, Ste. 400
Irving, TX 75038-2480

Myrna Bernaldo Gonzales
9095 Sheiye Way
Juneau, AK 99801-8022

Nacole M. Jipping(13)
Chapter 13 Trustee

101 E. 9TH AVE., #5A
Anchorage, AK 99501-3651

NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MOR
c/o Josephine E. Piranio, Esq.

4375 Jutland Drive, Suite 200

P.O. Box 17933

San Diego, CA 92177-7921

Office of the U.S. Trustee
700 Stewart Street, Suite 5103
Seattle, WA 98101-4438

Shell Point Mortgage
PO Box 10826
Greenville, South Carolina 29603-0826

True North Federal Credit Union
P.O. Box 34157
Juneau, Alaska 99803-4157

Doc# 86 Page 3 of 30

Devoron K, Hill

The Sayer Law Group

925 E. 4th Street
Waterloo, IA 50703-3925

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

NewRez LLC d/b/a Shellpoint Mortgage Servici
PO Box 10826
Greenville, SC 29603-0826

Kathryn Perkins
DOJ-Ust

700 Stewart Street
Suite 5103

Seattle, WA 98101-4438

Valerie M. Therrien
Valerie M. Therrien, P.C.
208 Barnette Street
Fairbanks, AK 99701-4524

U.S. Bank Trust National Association,
as Trustee of the Lodge Series IV Trust
c/o BSI Financial Services

1425 Greenway Drive, Ste 400

Irving, TX 75038-2480

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

{u) NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT M

End of Label Matrix

Mailable recipients 18
Bypassed recipients 3
Total 21

(u)U.S. Bank Trust National Association, as T

(u)US Bank Trust National Association, as Tru
